PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. D,838,226
Issue Date:   Jan 15, 2019
Application No. 29/631,480
Filing or 371(c) Date:  Dec 29, 2017
Attorney Docket No.  3710-29631480
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision in response to the renewed petition to request duplicate Letters Patent under 37 CFR 1.182, filed March 7, 2022, for the above-identified patent.  

The petition is GRANTED.

In the renewed petition, it is stated that Patentee did not receive the original letters patent.  As stated previously in the Decision dated March 7, 2022, Patentee is advised that the Office will only issue a “Duplicate Letters Patent” under 37 CFR 1.182 where an allegation is made that the original Letters Patent was either lost, stolen or destroyed.  In this regard, the Office has construed the Original Letters Patent as being lost.  Patentee must notify the Office immediately if this is an incorrect reading.  

Inquiries regarding issuance of duplicate Letters Patent may be directed to Rochaun Hardwick in the Office of Data Management at (571) 272-4200.

A copy of this decision is being faxed to the Office of Data Management (ODM) for issuance of a duplicate Letters Patent.  The duplicate Letters Patent is being sent to the address currently of record. 

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET


cc:	Rochaun Hardwick, Randolph Square, 9th Floor, Room D33 (Fax No. (571) 270-9958)